United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                      April 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10344
                         Summary Calendar


                         DRUCILLA BAKER,

                                                Plaintiff-Appellant,

                              versus

                     JOSEPH B. BOGAN; ET AL.,

                                                         Defendants,

   JOSEPH B. BOGAN, Warden, Federal Medical Center-Carswell,in
    his individual capacity; C. STRATMAN, Clinical Supervisor,
  Federal Medical Center-Carswell, in his individual capacity,

                                             Defendants-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:02-CV-817-A)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Drucilla Baker, federal prisoner # 13571-064, appeals the

dismissal, pursuant to Federal Rule of Civil Procedure 12(b)(6), of

her claims under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).         Baker contends that the

district court erred in ruling her claims are barred by the statute


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of limitations.   She contends that the district court should have

tolled the limitations period while her Federal Tort Claims Act

(FTCA) claim was pending with the Federal Bureau of Prisons.

     A Rule 12(b)(6) dismissal is reviewed de novo, to determine

“whether[,] in the light most favorable to the plaintiff and with

every doubt resolved in his behalf, the complaint states any valid

claim for relief”.   Collins v. Morgan Stanley Dean Witter, 224 F.3d
496, 498 (5th Cir. 2000) (quotation omitted).     Because Baker did

not raise the FTCA tolling issue in the district court, we will not

consider it. See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).    Even if the limitations period was tolled

while her FTCA claim filed pursuant to the Federal Tort Claims Act

was pending, Baker’s complaint would be untimely.

     The judgment of the district court is

                                               AFFIRMED.




                                  2